Citation Nr: 0600163	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  03-32 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral navicular tarsal stress fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to April 
1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In November 2005 the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  An unappealed October 1983 rating decision denied 
entitlement to service connection for bilateral navicular 
tarsal stress fracture.

2.  Evidence received subsequent to the October 1983 rating 
decision raises a reasonable possibility of substantiating 
the veteran's service connection for bilateral navicular 
tarsal stress fracture.

3.  The medical evidence reveals no disability related to 
residuals of bilateral navicular tarsal stress fracture noted 
during service.


CONCLUSIONS OF LAW

1.  The October 1983 rating decision denying service 
connection for bilateral navicular tarsal stress fracture is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the October 1983 rating decision 
is new and material, and the veteran's claim of service 
connection for bilateral navicular tarsal stress fracture is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3.  A disability related to bilateral navicular tarsal stress 
fracture was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The RO decisions issued in connection 
with the appeal have notified the veteran of the evidence 
considered as well as the pertinent laws and regulations.  In 
addition, a letter sent in November 2002 and September 2004 
noted the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and whether the veteran or VA bore the burden of 
producing or obtaining that evidence or information.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notifications of record essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice in this case was not provided 
prior to the initial AOJ adjudication, notice was provided by 
the AOJ prior to the transfer and certification of the case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini v. Principi, 18 Vet. App. 112 
(2004), to decide the appeal would not be prejudicial error 
to the claimant, as the Board finds that the notification 
requirements of the VCAA have been satisfied.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service and VA medical records are associated with 
the claims file, as well as a VA examination that addressed 
the veteran's contentions concerning this appeal.  The 
veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appeal.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

The veteran's claim of service connection for bilateral 
navicular tarsal stress fracture was originally denied by an 
unappealed October 1983 rating decision.  A claim which is 
the subject of a prior final decision may be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

In October 2002 the veteran filed an application to reopen 
this claim.  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims made on 
or after August 29, 2001.  As the claim was filed after this 
date, the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that the evidence of record subsequent to the 
October 1983 rating decision includes a June 2003 VA 
examination that was not of record at the time of the October 
1983 rating decision.  The June 2003 VA examination, coupled 
with the veteran's November 2005 Board hearing testimony, 
raises a reasonable possibility of substantiating this claim, 
and the Board finds that the evidence is new and material 
under 38 C.F.R. § 3.156.  As such, the Board will review the 
veteran's claim on a de novo basis.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service incurrence for certain chronic diseases, 
such as arthritis, will be presumed if it becomes manifest to 
a compensable degree within the year after service.  38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Findings reported on a March 1983 Physical Evaluation Board 
(PEB) indicate that the veteran had sharp right foot pain 
beginning in October 1982.  The pain was associated with 
similar pain which had begin two to three weeks earlier of 
the left foot.  The veteran had been diagnosed with a tarsal 
navicular stress fracture of the left foot and had been 
placed in a short-leg cast on the left foot two to three 
weeks prior.  A bone scan showed an increased uptake of 
radiopharmaceutical on the left and right.  After removal of 
the cast the veteran had persistent right foot pain and the 
veteran was placed on a couple of days bedrest.  A follow-up 
bone scan showed more intense focal activity in the right 
tarsal navicular than on the previous scan.  The veteran was 
replaced in a short-leg walking cast of the right foot for a 
couple of weeks.  The assessment was right tarsal navicular 
stress fracture with delayed healing.  It was further noted 
that a tarsal navicular stress fracture required 3-6 months 
of rehabilitation before returning to full activity.  The 
veteran was medically discharged shortly thereafter.

At a September 1983 VA examination the veteran complained of 
discomfort in both ankles.  He took no medication nor wore 
any orthopedic devices.  Physical examination revealed no 
attenuation of the ankle ligaments and no abnormalities were 
noted.  The diagnosis was "History stress fractures 
bilateral tarsonavicular."  X-rays of the ankles were 
essentially negative for any abnormality.  A bone scan 
revealed an impression of increased activity diffusely to the 
tarsal regions compatible with either acute or chronic 
trauma, and, diffuse periosteal reaction of the tibial 
shafts-possibly representing subperiosteal hemorrhages, 
hypertrophic pulmonary osteoarthropathy, etc.

VA treatment records dated from July 1998 to September 2002 
reflect that the veteran sustained an open left tibia-fibula 
fracture following an October 1999 motorcycle accident.  

At a June 2003 VA examination of the feet, the veteran 
complained of circumferential ankle joint pain primarily 
about the anterior margin and about the vicinity of the 
fibular collateral ligaments of both ankles.  Examination 
revealed that the veteran was tender to palpation about the 
lateral ankle joint in the vicinity of the calcaneofibular 
ligament.  He had no focal tenderness nor limitation in the 
vicinity of the talus navicular or the articulation involving 
those bones about the medial aspect of either foot.  The 
assessment portion of the examination was as follows:

The primary cause of this patient 's 
ongoing complaints would appear to be 
related to recurrent inversion episodes 
of the ankles (sprains) with residual 
pathology attributable to those sprains 
and associated with what may be 
contributory tibial varum without 
correlation to his prior history of 
talonavicular pathology/stress fractures.  
Specifically, it is not at least as 
likely as not that the current complaints 
correlate with or are secondary to the 
prior talonavicular pathology.  Antalgia 
for the left lower extremity as likely as 
not is secondary to the tibial pain with 
a prior history of fracture and repair.

A January 2004 statement from the veteran's brother indicated 
that the veteran had difficulties with his feet ever since 
leaving the military.

At the September 2005 Board hearing, the veteran remarked 
that his "shins" continued to bother him after service.  
The veteran mentioned that he did not seek care for his 
ankles prior to the late 1990s because he did not know he 
could receive such treatment from VA.  The veteran stated 
that pain from his feet prevented him from obtaining certain 
employment.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  While the service medical 
records indicate that the veteran had bilateral navicular 
tarsal stress fractures at the time of his discharge from 
service, a VA physician (June 2003) has opined that the 
veteran's current complaints of pain in the feet are not 
related to the bilateral navicular tarsal stress fracture 
noted during service.

The Board notes that the June 2003 VA physician rendered his 
opinion only after reviewing the veteran's claims file, 
examining the veteran, and referencing clinical findings from 
the veteran's medical history.  In short, the June 2003 VA 
physician's opinion is supported by the medical history and 
was given following an examination of the veteran, and the 
Board notes that there is no contrary medical opinion of 
record.

The Board has considered the veteran's statements (and his 
brother's January 2004 statement) and hearing testimony 
relating to his belief that his current disorders of the feet 
are related to his problems during service.  While the 
veteran is clearly competent to describe pain associated with 
this feet, there is no indication that the veteran is 
medically trained to offer any opinion on causation or the 
claimed medical nexus.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is not applicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for bilateral navicular tarsal stress 
fracture is reopened.

Entitlement to service connection for bilateral navicular 
tarsal stress fracture is denied.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


